DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter from claim 5 to independent claims 1, 9 and 10.  References Okuyama U.S. Pub. No.  2020/0217684, Sasaki et al. U.S. Pub. No. 2020/0209007, Chen et al. U.S. Pub. No. 2019/0212749, Kubota et al. U.S. Pub. No. 2017/0341653, Iao et al. U.S. Pub. No. 2012/0191344, Kondo et al. U.S. Pub. No. 2014/0297181 and Kim et al. U.S. Pub. No. 2019/0347939 are made or record as teaching the art of facilitating display of a road shape based on detection of a change.  None of the prior art teaches or suggests:  
from claim 1 - “wherein the display controller sets a display start time of the guidance image for each lane on the basis of the number of lanes between a travel lane of the vehicle and the recommended lane, and when the vehicle has performed lane change after the guidance image has been displayed, continues a display of the guidance image even when a display start time set in a lane after lane change has not been reached.“
from claim 9 - “setting a display start time of the guidance image for each lane on the basis of the number of lanes between a travel lane of the vehicle and 
from claim 10 – “set a display start time of the guidance image for each lane on the basis of the number of lanes between a travel lane of the vehicle and the recommended lane; and when the vehicle has performed lane change after the guidance image has been displayed, continue to display of the guidance image even when a display start time set in a lane after lane change has not been reached.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 4/26/2021, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Response After Final Action, filed 4/26/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 1-4 and 8-10 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. U.S. Pub. No. 2019/0347939.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612